IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthony Feliciano,                        :
                  Petitioner              :
                                          :
      v.                                  : No. 588 M.D. 2019
                                          : SUBMITTED: December 17, 2021
Pennsylvania Department of                :
Corrections,                              :
                 Respondent               :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, Judge1
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                         FILED: January 26, 2022

      Petitioner Anthony Feliciano (Feliciano), an inmate currently incarcerated
within the Commonwealth’s state prison system at the State Correctional Institution
at Mahanoy (SCI-Mahanoy), has filed an amended petition for review (Amended
Petition) in this Court’s original jurisdiction. Therein, Feliciano seeks a declaratory
judgment establishing that Respondent Pennsylvania Department of Corrections
(Department) violated his procedural due process rights during the course of
administratively punishing him for a positive drug test. In response, the Department
has filed preliminary objections, through which it demurs to the Amended Petition
and challenges our jurisdiction to consider this matter. After thorough consideration,
we sustain the Department’s preliminary objection to our jurisdiction and dismiss
the Amended Petition with prejudice.



      1
         This matter was assigned to the panel before January 3, 2022, when President Judge
Emerita Leavitt became a senior judge on the Court.
                                        I. Background
       This matter again comes to us for consideration, the better part of a year after
we sustained the Department’s jurisdictional preliminary objection to Feliciano’s
original Petition for Review (Petition) and dismissed that Petition without prejudice.2
In sustaining the Department’s preliminary objection, we noted that “the
Department’s decisions regarding inmate misconduct convictions generally fall
outside the scope of our original jurisdiction, even where a prisoner’s constitutional
rights have allegedly been violated.” Feliciano I, 250 A.3d at 1274. We also made
clear, though, that “[t]here is a narrow exception [to this rule in instances where] an
inmate can identify a personal or property interest not limited by [Department]
regulations and affected by a final [Department] decision. . . . If one of these interests
is involved, the inmate is entitled to notice and an opportunity to be heard.” Id. at
1275 (quoting Hill v. Dep’t of Corr., 64 A.3d 1159, 1167 (Pa. Cmwlth. 2013)). With
regard to procedural due process, we made clear that an inmate must be afforded this
constitutional right in the context of prison disciplinary matters only where “the
punishment imposed upon him as a result of his [misconduct] constituted an
‘atypical and significant hardship . . . in relation to the ordinary incidents of prison
life.’” Id. at 1279 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Moving
on, we stated that each case of this nature “requires a fact-specific inquiry” regarding
whether the affected inmate has suffered such a hardship. Accordingly, we adopted3
the multifactor test created by the United States Court of Appeals for the District of
Columbia Circuit, which we concluded “articulates the proper method for

       2
         The details of Feliciano’s situation and the particulars of his Petition are discussed at
length in Feliciano v. Pennsylvania Department of Corrections, 250 A.3d 1269 (Pa. Cmwlth.
2021) (Feliciano I), and, as such, we need not recount them here.

       3
           Feliciano I was a unanimous en banc published opinion and thus binding case law.


                                                2
determining whether an inmate is entitled to procedural due process in the context
of an administrative determination that affects his carceral housing situation[.]” Id.
Under this test,
             the proper methodology for evaluating [procedural due
             process] deprivation claims [of this type] . . . is to consider
             (i) the conditions of confinement relative to administrative
             segregation, (ii) the duration of that confinement
             generally, and (iii) the duration relative to length of
             administrative segregation routinely imposed on prisoners
             serving similar sentences.
Id. (quoting Aref v. Lynch, 833 F.3d 242, 255 (D.C. Cir. 2016)). We also stressed
“that a liberty interest can potentially arise under less-severe conditions when the
deprivation is prolonged or indefinite.” Id. (quoting Aref, 833 F.3d at 255).
      Upon review of Feliciano’s Petition, we concluded that he had failed to make
averments therein that satisfied the requirements of this test and consequently
determined that we lacked jurisdiction to consider his action; however, we did so
without prejudice, and gave Feliciano 30 days to submit an Amended Petition in
which he had corrected the deficiencies contained in his original filing. Id. at 1279-
80. Feliciano availed himself of this opportunity through his aforementioned
Amended Petition. In response, the Department submitted the preliminary objections
that are currently before us for disposition.




                                           3
                                         II. Discussion4
       Feliciano’s Amended Petition suffers from the same jurisdictional defects that
plagued his original Petition and, as such, we lack jurisdiction to consider his action.
The Amended Petition is devoid of averments that would allow us to compare the
conditions of Feliciano’s misconduct penalty to that experienced by inmates during
normal carceral confinement. In addition, Feliciano’s Amended Petition is silent
about whether the administrative punishment levied against him in this instance was
more severe than the penalties imposed upon similarly situated inmates, or whether
the length of that punishment is such that his liberty interests are implicated. See
Am. Pet. ¶¶2-23. Therefore, Feliciano has failed to identify a personal or property
interest that would obligate the Department to afford him adequate procedural due
process in this situation. It follows, then, that we do not have original jurisdiction
over Feliciano’s action and, in light of this, sustain the Department’s preliminary
objection to that effect and dismiss the Amended Petition with prejudice.5

                                              __________________________________
                                              ELLEN CEISLER, Judge




       4
               In ruling on preliminary objections, this Court accepts as true all
               well-pled allegations of material fact, as well as all inferences
               reasonably deducible from those facts. Key v. Pa. Dep’t of Corr.,
               185 A.3d 421 (Pa. Cmwlth. 2018). However, this Court need not
               accept unwarranted inferences, conclusions of law, argumentative
               allegations, or expressions of opinion. Id. For preliminary objections
               to be sustained, it must appear with certainty that the law will permit
               no recovery. Id. Any doubt must be resolved in favor of the non-
               moving party. Id.
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019).

       5
         Given our disposition of this matter on jurisdictional grounds, it is unnecessary for us to
address the Department’s remaining demurrer-based preliminary objection.
                                                 4
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Feliciano,                 :
                  Petitioner       :
                                   :
      v.                           : No. 588 M.D. 2019
                                   :
Pennsylvania Department of         :
Corrections,                       :
                 Respondent        :


                                 ORDER


      AND NOW, this 26th day of January, 2022, it is hereby ORDERED that
Respondent Pennsylvania Department of Corrections’ (Department) preliminary
objection to our jurisdiction over Petitioner Anthony Feliciano’s (Feliciano)
Amended Petition for Review is SUSTAINED. Feliciano’s Petition for Review is
DISMISSED WITH PREJUDICE.

                                   __________________________________
                                   ELLEN CEISLER, Judge